 CRAGO GEAR & MACHINE WORKSCrago Gear & Machine Works and District No. 71,International Association of Machinists and Aero-space Workers, AFL-CIO. Case 17-CA-7738May 30, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MiURPHYOn January 19, 1978, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions ' and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent. Crago Gear & MachineWorks, Kansas City, Missouri, its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.4The Respondent has excepted to certain credibility findings made b, theAdministrative Law Judge It is the Board's established policN not to o,er-rule an Administrative La. Judge's resolutions w ith respect to credibilitsunless the clear preponderance of all of the relevant evidence consinces usthat the resolutions are incorrect. Sa,,nda, )r Dr Wall Products. Inc. 91NILRB 544 (1950). enfd 188 F.2d 362 ((',A 3, 1951). We have carefullsexamined the record and find no basis for resersing his findings2 See Isis Plumbing & Heating Co.. 138 N l RB 716 (1962). for rationale oninterest payments.3 Chairman Fanning would date the Respondent's bargaining obligationfrom February 16, 1977, when it refused the Petitioner's bargaining requestSee then-Member Fanning's concurring opinion In Trading Port, Inc, 219NLRB 298 (1975).4 The General Counsel has excepted to the Administrative Lasw Judge'sfailure to conform his notice to his recommended Order, Therefore we A illsubstitute the attached notice to remend that inadvertent omission.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedby counsel and had an opportunity to call, examine,and cross-examine witnesses, it has been found bythe National Labor Relations Board that we haveviolated the National Labor Relations Act. We havebeen ordered to post this notice and to comply withits terms.Our employees have the right to join DistrictCouncil No. 71, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, or anyother labor organization, to engage in collective bar-gaining through a representative of their own choos-ing. or to refrain from any or all of these things.WE WIL[ NOT grant or deny our employeeseconomic benefits such as wage increases, in-creased vacation benefits, or increased holidaybenefits in order to influence their interest in oractivitv on behalf of the Union or any other la-bor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL recognize and bargain upon requestwith District Council No. 71, International As-sociation of Machinists and Aerospace Workers,AFL-CIO, and WE WILL embody any under-standing reached in a written signed contract.The appropriate unit is:All full-time and regular part-time productionand maintenance employees employed by usat our Kansas City. Missouri, facility exclud-ing office clerical employees, professional em-ployees, guards and supervisors as defined inthe National Labor Relations Act, asamended.WE witi. make whole Bryan Groves for thelosses he suffered as a result of our not grantinghim an earned merit increase, with interest.CRACGO GEAR & MACHINE WORKSDECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Judge: This case washeard before me on November 16, 1977, at Kansas City,Kansas. on a complaint alleging, in substance, that since539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon or about February 16, 1977, the Respondent has refusedto bargain with the Charging Party in violation of Section8(a)(5) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151, et seq. It is also alleged that the Respon-dent committed certain violations of Section 8(a)(l).The Respondent generally admits the factual allegationsin the complaint but denies that it has engaged in any ac-tivity violative of the Act.Upon the record as a whole, including my observation ofthe witnesses, briefs and arguments of counsel, I herebymake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDIC( TIONThe Respondent is engaged in the manufacture of cus-tom gears for companies doing business in Kansas, Ne-braska, and Missouri. In the course of its business, the Re-spondent annually sells goods, products, and materialsvalued in excess of $50,000 to customers who themselvesmeet the Board's jurisdictional standards. The Respondentannually receives goods, products, and materials valued inexcess of $50,000 directly from points outside the State ofMissouri. At the hearing, the Respondent admitted, and Inow find, that it is an employer engaged in commerce with-in the meaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDDistrict No. 71, International Association of Machinistsand Aerospace Workers, AFL-CIO (herein the Union) isadmitted to be, and I find is, a labor organization withinthe meaning of Section 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRACTICESA. Factual SummaryIn May 1976, Horace C. Hearne, Jr., and partners pur-chased and began operating Crago Gear and MachineWorks, a company which had been in business for manyyears. At the time, Hearne had no machine shop experi-ence himself thus he brought into the operation with him ageneral manager, Gordon Chambers, and a general fore-man, Elmer Bryson.Chambers and Bryson were responsible for the operationend of the business. As general manager, Chambers wasgenerally in charge of the office. He did blueprints, super-vised billing, job estimates, and the like. As general fore-man, Bryson supervised the work as it moved through theshop. Hearne was the principal salesman for the Companyand its treasurer.At the time Hearne took over, there were four machinistemployees, all of whom had worked for the Companymany years; Gilford Nutt, Lincoln Karr, James Ault. andThurman Joe Tate.In October 1976, for reasons still unknown to Hearne,Chambers quit. As a result, Bryson assumed the duties ofgeneral manager but continued function as general fore-man, thus dividing his time between the jobs. And theCompany began looking for a general foreman in order torelease Bryson from the double duty.In January and February at least three individuals weretried out as general foreman, but none worked out. Thusfrom the time the Union demanded recognition on Febru-ary 16, through the election on May 17, the material timeinvolved, Bryson functioned both as general manager andgeneral foreman.As a result of Hearne's aggressive salesmanship, fromthe latter part of 1976, the business of the Respondent be-gan to increase substantially to the point that by June 1977,sales had almost doubled from the year previously. Withthis growth in sales, the Respondent undertook to recruitadditional machinist employees. A number were tried.Some were kept and others were not. In any event, fromthe four employees in May 1976 the employee complementin the shop increased to 9 by February 16, 1977, to I byearly April, and back to 8 at the time of the hearing.On or about February 14, Tate contacted Floyd Stone, abusiness agent for the Union, indicating that some of theemployees wanted to be represented by it. Stone gave Tateauthorization cards which Tate solicited employees to sign.Four ' of the six eligible employees in fact signed authori-zation cards on February 15. Tate turned these cards overto Stone who, on February 16 along with another businessagent, went to the Respondent's facility, met with Hearneand demanded recognition. Hearne did not recognize oragree to recognize the Union. To the contrary, a fair sum-mation of the essentially undisputed testimony of bothHearne and Stone is that Hearne would not do so.Hearne then contacted his attorney who in turn contact-ed Stone saying that the Company would decline to recog-nize the Union in that they entertained a "good faithdoubt" of the Union's majority status, and suggested theUnion file a representation petition. This was in fact doneon or about February 19.2Following a hearing, an election was directed and washeld on May 17, with an eligibility cut off date as of April8. Of the approximately eight eligible voters, four voted forthe Union and four against. There was one challenged bal-lot which was ultimately withdrawn. Objections were dulyfiled but were not consolidated with this matter for hearingand had not yet been acted on.On two occasions within a week or so of April 22, Bry-son met with employees Ault, Tate, Nutt, and Karr askingif they would consider being promoted to positions of de-partment foreman with an increase in pay. Bryson testifiedthat since he had been unable to find a suitable generalforeman, he would reorganize the shop into four depart-ments, each with a foreman who would be responsible forthat particular department. The foremen would then reportto him and such would save him a substantial amount oftime in the shop.In addition to the wage increase, the four asked for anadditional week of vacation and another holiday and toldBryson that they would consider his proposition. They met' Greg Ford, one of the signers, was ruled ineligible to vote by the Re-gional Director on grounds that he lacked sufficient community of interestwith unit employees.2 ase 17 RC 8329.540 CRAGO GEAR & MACHINE WORKSagain with Bryson on April 22, and told him they wouldaccept his plan for "reorganization." The pay of each wasincreased from $6.65 to $7.50 per hour. Each was told hewould receive a third week of vacation a year plus theadditional holiday.On Monday, April 25, the "reorganization" went intoeffect with Ault being in charge of the machine shop, Nuttin charge of the gear department, Karr in charge of mate-rial handling and shipping and receiving, and Tate incharge of the grinding and milling machines. In addition. anew employee, Ken Chaffin, was promoted to the positionof "night foreman" on or about May 2, 1977.B. A nalisis and Concluding FindingsThe principal allegation in this matter concerns theRespondent's promotion of the four senior employees(about half of the bargaining unit) to department foremanand granting them a wage increase and other benefitsshortly prior to the election. This is alleged to be violativeof Section 8(a)(1) and is alleged to be sufficiently egregiousso as to require entry of a bargaining order, the Unionhaving established its majority status by authorizationcards.The Respondent contends that this was prompted bybusiness necessity, namely, the increase in business and itsinability over a period of several months to hire an accept-able general foreman for the shop. Thus, argues the Re-spondent, the promotion of the four employees was notmeant to interfere with employees' freedom of choice of abargaining representative, nor did it do so. Accordingly,such could not be violative of the Act.Granting such benefits as here is not per se unlawful.Centralia Fireside Health, Inc. d/bha The Fireside House ofCentralia, 233 NLRB 139 (1977). However, from the cir-cumstances I conclude that designation of the four em-ployees as department foreman along with the increasedwages and other benefits was calculated to interfere withemployees' right to organize. I conclude that designatingthe four senior employees as foremen was illusory-a ruseby which the Respondent sought to give these four sub-stantial benefits "without violating any laws." 3 I concludethat the Respondent intended to grant benefits to the foursenior employees in an effort to affect the freedom ofchoice of employees in the bargaining unit, and by suchactivity violated Section 8(a)(l). N.L.R.B. v. ExchangeParts Co., 375 U.S. 405 (1964).I am satisfied that the Respondent knew very well thatby giving the four senior employees a substantial wage in-crease and other benefits, with or without additional re-sponsibility, prior to the time that they would vote in anelection, could reasonably affect the results of the election.The fact that these employees may have in fact voted theirinitial inclination for or against the Union is irrelevant.Certainly the Respondent must have known, and thereforemust have intended, that by giving four employees in abargaining unit of eight a wage increase of 85 cents anhour, as well as additional vacation and holiday benefits,3 Tate credibly testified that Bryson made this statement during one dis-cussion about the "reorganization' plantends to interfere with their freedom of choice.Further, irrespective of the Respondent's contention thatthe wage increase followed the "reorganization" of theshop, I conclude that this was really not the case. Indeed,from the rather straightforward testimony of Karr, a Re-spondent witness, there was no charge in his duties onApril 25 and he had no one to "supervise" for at least 2weeks thereafter. Further on April 25 there were only fiveother employees for these four to supervise, and three atthe time of the hearing.4From these facts, I conclude that the "reorganization"was more sham than substance. The four employees whowere made "department heads" had something in therange of 20 years service. They were clearly far and awaythe most senior, competent, skilled, and knowledgeable ofall the Respondent's employees, including Hearne and pos-sibly Bryson. These individuals would have leadership po-sitions in a small shop regardless of whether they were des-ignated department foremen. They would tend to overseeand help the junior employees. But such doesn't mean theywere supervisors within the meaning of Section 2(11) afterApril 25. nor does the record evidence show that their sta-tus and duties really changed. There is no persuasive evi-dence that the four had or exercised any of the authoritylisted in the Section 2(11) definition of supervisors. Nordoes the Respondent really argue that they are. For in-stance, they all voted without challenge. Rather, the Re-spondent argues that they were given additional duties andsuch justified the additional benefits. While their jobs mayhave changed under the "reorganization," the evidence justdoes not show such a change as to establish a justificationfor the benefits other than the one I find-to affect theelection.During the critical period prior to the election the Re-spondent gave substantial economic benefits to half of bar-gaining unit including the principal leader of the organiza-tional campaign, which I conclude, absent evidence ofsome reasonable justification, was accomplished with anunlawful object.However, the same considerations do not apply to Chaf-fin. I find nothing in the record to indicate that in designat-ing him the night foreman the Respondent violated theAct, or that such had any kind of effect on the election.Accordingly, I will recommend dismissal of this allegation.Similarly, I am persuaded, from the totality of the testi-mony, that the Respondent had no set policy of grantingcost of living increases. Indeed the Respondent had been inbusiness for only a few months by the time that the Uniondemanded recognition in February. I conclude, therefore,that the Respondent did not violate Section 8(a)(X) by fail-ing to grant the employees a cost of living increase at any-time after February and anytime before June 1977.Finally it is alleged that Bryan Groves was sent for train-ing in March and promised a merit increase upon his re-turn, but he did not receive it because of the union activity.Though Groves' testimony concerning this event differsfrom Bryson's, it is clear that some time in late MarchGroves did go to Coffeyville, Kansas, for a week of train-4 (haffin, the "night supervisor" does not enter into this. though his de-signation as such is also an alleged violation.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing. Though he was still a relatively new employee, it is notunreasonable that after such training a wage increasewould be forthcoming. Thus, I credit Groves' version thathe was told he would get a raise and, on inquiring about it,was told that because of the Union no raises could be giv-en. Under these circumstances, it would not have been un-lawful to give Groves a raise. Thus, I conclude that in de-nying it and placing the blame on the Union, theRespondent violated Section 8(a)(l).Although the activity found unlawful is limited, it shouldbe noted that this is a very small bargaining unit. Thus, tohave dissipating effect, not much is required. I accordinglyconclude that the rather substantial increase in benefits tohalf of the bargaining unit employees, as well as denyingthe increase to Graves, made conducting a fair election sounlikely to justify a remedial bargaining order, the Unionhaving been designated by a majority of employees andhaving demanded recognition on February 16, 1977.N.L.R.B. v. Gissel Packing Co., Inc., et al., 395 U.S. 575(1969). The bargaining order should be effective on April15, 1977, the approximate first date on which the Respon-dent embarked on its unlawful course of conduct. TradingPort, Inc., 219 NLRB 298 (1975).IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices found are unfair labor prac-tices affecting commerce and the free flow of commercewithin the meaning of Section 2(2), (6), and (7) of the Act.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Groves should be made whole for the loss suffered byhim as a result of the Respondent's refusal to grant thepromised merit increase, with interest as provided in Flor-ida Steel Corporation, 231 NLRB 651 (1977). Since noamount of the increase was designated, I find a reasonableincrease would have been 12 percent of Groves' wage rate,the percent increase given to Tate, Nutt, Ault, and Karr.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER5The Respondent, Crago Gear & Machine Works, Kan-sas City, Missouri, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Granting or denying wage increases or additional va-cation or holiday benefits to employees in order to inter-fere with their freedom of choice of a'bargaining represen-tative; provided, however, that nothing herein should beconstrued as requiring the Respondent to vary or abandonany benefits heretofore established.(b) Refusing to bargain with the Union as the duly des-ignated representative of a majority of its employees in thebargaining unit described below, as found appropriate un-der Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees employed by the Respondentat its Kansas City, Missouri, facility excluding officeclerical employees, professional employees, guardsand supervisors as defined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in their exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith the Union as the exclusive bargaining representativeof the employees in the above-described unit and, if anunderstanding is reached, embody such agreement in awritten signed contract.(b) Make whole Bryson Groves for the losses he suf-fered in accordance with the formula set forth in the Rem-edy section above.(c) Post at its Kansas City, Missouri, facility copies ofthe attached notice marked "Appendix." 6 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.The allegations of the complaint not specifically foundto be violative of the Act are dismissed.In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words In the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States ('ourt of Appeals Enforcing an Order of theNational l.abor Relations Board."542